DETAILED ACTION
This Office Action is responsive to the proposed After Final (AF) amendment filed on 01/08/2021, pursuant to the After Final Consideration Pilot (AFCP) 2.0.
Status of the claims:
Claims 9 and 20 are cancelled.
Claims 1-8, 10-19, 21-30 are pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendments
Receipt is acknowledged of the Applicant’s request for entry of the Amendment dated 4/9/2018. By this amendment: Claims 1, 6-8, 10, 12, 17-19, 21, 23, and 26 have been amended, 9 and 20 have been cancelled.

Response to claims Rejection under 35 U.S.C. § 103
The proposed After Final (AF) amendment filed Jan. 8, 2021, pursuant to the After Final Consideration Pilot (AFCP) 2.0 have been fully considered by the Examiner. The Examiner has determined the proposed AF amendment to independent claims 1, 12, 23 and 26 is the result of prior art reference and thus narrows the scope of the claim. Further, the amendment, specifically, to said independent claims incorporates the subject matter of allowable claims 9 and 20 and claims 9, 20 have been cancelled. In view of the Applicant’s claims amendments, specifically the amendment to said independent claims, and full consideration of the Applicants Remarks made in reply to said office action, rejection of the pending claims under 35 U.S.C. § 103 made in the Final Office action dated 10/06/2020 has been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. 


Regarding Claim 8
(Currently Amended) The method of claim 1, further comprising, 
preforming channel estimation 

Regarding Claim 10
(Currently Amended) The method of claim 1, further comprising: 
performing channel estimation 

Regarding Claim 12
(Currently Amended) A user equipment (UE) for wireless communication, comprising:
a memory; and
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to:

determine a common tracking loop parameter based at least in part on combining the first set of tracking loop parameters and the second set of tracking loop parameters; and
perform a tracking loop operation using the common tracking loop parameter, wherein the tracking loop operation comprises at least one of a frequency tracking loop operation or a time tracking loop operation,
wherein, when the UE is configured with a transmission configuration indicator that can change dynamically, and when a scheduling offset between a control channel and a corresponding data channel satisfies a threshold, the tracking loop operation is performed in accordance with a default transmission configuration indicator or a combination of active transmission configuration indicator states.[[.]]

Regarding Claim 19
(Currently Amended) The UE of claim 12, wherein, the one or more processors are further configured to:
when the UE is configured with the transmission configuration indicator that can change dynamically, and when the scheduling offset between the control channel and the corresponding data channel satisfies the threshold, perform channel estimation 

Regarding Claim 21
(Currently Amended) The UE of claim 12, wherein the one or more processors are further configured to: 
perform channel estimation 

Allowable Subject Matter
Pending claims 1-8, 10-19, 21-30 contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 
In view of in view of the Applicant’s claims amendments filed on 01/08/2021, pursuant to the After Final Consideration Pilot (AFCP) 2.0, that is used to overcome all the pending claims rejection under the 35 U.S.C. § 103, full consideration of the Applicants Remarks made in the Response After Final Action, and the Examiner’s amendment, set forth above, the claimed subject matter in pending claims 1-8, 10-19, 21-30 is patentably distinguishable from the prior art;  therefore is allowable. Prior art, alone or in combination, fails to disclose the invention as a whole, more specifically, the underlined portion, as recited in independent claims 1, 12, 23, and 26 and their dependents. 

Regarding Claim 1
A method of wireless communication performed by a user equipment (UE), comprising:
determining a first set of tracking loop parameters based at least in part on a first reference signal received from a first transmit receive point (TRP) and a second set of tracking loop parameters based at least in part on a second reference signal received from a second TRP; 
determining a common tracking loop parameter based at least in part on combining the first set of tracking loop parameters and the second set of tracking loop parameters; and

wherein, when the UE is configured with a transmission configuration indicator that can change dynamically, and when a scheduling offset between a control channel and a corresponding data channel satisfies a threshold, the tracking loop operation is performed in accordance with a default transmission configuration indicator or a combination of active transmission configuration indicator states.

Regarding Claim 12
 A user equipment (UE) for wireless communication, comprising:
a memory; and
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to:
determine a first set of tracking loop parameters based at least in part on a first reference signal received from a first transmit receive point (TRP) and a second set of tracking loop parameters based at least in part on a second reference signal received from a second TRP;
determine a common tracking loop parameter based at least in part on combining the first set of tracking loop parameters and the second set of tracking loop parameters; and
perform a tracking loop operation using the common tracking loop parameter, wherein the tracking loop operation comprises at least one of a frequency tracking loop operation or a time tracking loop operation,
wherein, when the UE is configured with a transmission configuration indicator that can change dynamically, and when a scheduling offset between a control channel and a corresponding data channel satisfies a threshold, the tracking loop operation is performed in accordance with a default transmission configuration indicator or a combination of active transmission configuration indicator states.


Regarding Claim 23
A non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising:
one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to:
determine a first set of tracking loop parameters based at least in part on a first reference signal received from a first transmit receive point (TRP) and a second set of tracking loop parameters based at least in part on a second reference signal received from a second TRP;
determine a common tracking loop parameter based at least in part on combining the first set of tracking loop parameters and the second set of tracking loop parameters; and
perform a tracking loop operation using the common tracking loop parameter, wherein the tracking loop operation comprises at least one of a frequency tracking loop operation or a time tracking loop operation,
wherein, when the UE is configured with a transmission configuration indicator that can change dynamically, and when a scheduling offset between a control channel and a corresponding data channel satisfies a threshold, the tracking loop operation is performed in accordance with a default transmission configuration indicator or a combination of active transmission configuration indicator states.

Regarding Claim 26
An apparatus for wireless communication, comprising:
means for determining a first set of tracking loop parameters based at least in part on a first reference signal received from a first transmit receive point (TRP) and a second set of tracking loop parameters based at least in part on a second reference signal received from a second TRP;
means for determining a common tracking loop parameter based at least in part on combining the first set of tracking loop parameters and the second set of tracking loop parameters; and
means for performing a tracking loop operation using the common tracking loop parameter, wherein the tracking loop operation comprises at least one of a frequency tracking loop operation or a time tracking loop operation,
wherein, when the apparatus is configured with a transmission configuration indicator that can change dynamically, and when a scheduling offset between a control channel and a corresponding data channel satisfies a threshold, the tracking loop operation is performed in accordance with a default transmission configuration indicator or a combination of active transmission configuration indicator states.

Regarding Claims 2-8, 10-11, 13-19, 21-22, 24-25, and 27-30
Claims 2-8, 10-11, 13-19, 21-22, 24-25, and 27-30 are dependent claims having claims 1, 12, 23, and 26 as base claims and therefore incorporate their respective features. These claims are patentably distinguishable from the prior art at least by reason of their dependency.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure are US2016/0182270 and US2018/0254936. These prior arts are considered pertinent because, they are directed to the transmission/reception technology using a filter-bank multi-carrier scheme, and more specifically, related to the filter bank multi-carrier (FBMC)/offset quadrature amplitude modulation (OQAM) technology using discrete Fourier transform (DFT)-spreading. However, none of references teach detailed connection as recited in claim. Updated search and/or additional consideration of the after final amendment is performed by the examiner. The result(s) of the updated search and/or completed additional consideration are: all of the rejections in the most recent final Office action are overcome, accordingly a Notice of Allowance is issued herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday – Friday (9 – 5 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU TADESE/
Primary Examiner, Art Unit 2632